MEMORANDUM **
Donald Wells and Robert Runyon appeal pro se the district court’s judgment dismissing their action for lack of jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of jurisdiction, Brady v. United States, 211 F.3d 499, 502 (9th Cir.2000), and we affirm.
Because the Rooker-Feldman doctrine bars collateral review of state court rulings by the federal courts, dismissal was appropriate. See Doe & Assocs. Law Offices v. Napolitano, 292 F.3d 1026, 1030 (9th Cir. 2001).
Appellants’ remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.